NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 In re: WORLD BOTANICAL GARDENS,                 No. 15-60037
 INC.,
                                                 BAP No. 14-1246
                 Debtor.

                                                 MEMORANDUM*
 WALTER L. WAGNER; et al.,

                 Appellants,

   v.

 UST - UNITED STATES TRUSTEE,
 RENO; WORLD BOTANICAL
 GARDENS, INC.,

                 Appellees.

                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
               Dunn, Jury and Kurtz, Bankruptcy Judges, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
   Walter L. Wagner, Calvin Andrus, and Douglas Lee appeal pro se from the

judgment of the Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy

court’s order converting the debtor’s bankruptcy case from a case under chapter 11

of the Bankruptcy Code to one under chapter 7. We have jurisdiction under 28

U.S.C. § 158(d). We review de novo BAP decisions, and apply the same standard

of review that the BAP applied to the bankruptcy court’s ruling. Boyajian v. New

Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

   The BAP correctly limited the scope of the appeal to the bankruptcy court’s

conversion order because appellants failed to appeal the bankruptcy court’s sale

order within 14 days of entry as required by Fed. R. Bankr. P. 8002(a)(1). See 11

U.S.C. § 158(c)(2) (an appeal to the BAP or district court from a bankruptcy court

must be taken within the time provided by Fed. R. Bankr. P. 8002); Anderson v.

Mouradick (In re Mouradick), 13 F.3d 326, 327 (9th Cir. 1994) (“[T]he untimely

filing of a notice of appeal deprives the appellate court of jurisdiction to review the

bankruptcy court’s order.”); see also Sulmeyer v. Karbach Enters. (In re Exennium,

Inc.), 715 F.2d 1401, 1402-03 (9th Cir. 1983) (bankruptcy court order approving

sale of property of the bankruptcy estate deemed final).

   The BAP properly determined that appellants lack standing to challenge the

                                           2                                    15-60037
bankruptcy court’s conversion order due to inadequate notice because appellants

concede that they received notice of the hearing. Appellants’ appeal is based on an

alleged lack of notice to other parties but appellants lack standing to assert the

legal rights of others and they provide no authority for their assertion that the

alleged lack of notice to others deprived the bankruptcy court of jurisdiction. See

Sprint Commc’ns Co., L.P. v. APCC Servs., Inc., 554 U.S. 269, 289-90 (2008)

(prudential standing requires that a party must assert its own legal rights and may

not assert the legal rights of another).

   We do not consider the merits of the bankruptcy court’s conversion order

because appellants do not challenge the substance of the order in their opening

brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

   Because we affirm based on appellants’ lack of standing to prosecute the

appeal, we do not consider Wagner’s challenge to the BAP’s order dismissing him

as an appellant.

   AFFIRMED.




                                           3                                    15-60037